DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Jason Rhodes on 12/17/21.
The current claims have been replaced with the following claims.
1. (Currently Amended) A high-frequency amplifier comprising:
	a transistor to amplify a high-frequency signal;
	a first matching circuit connected to an input side of the transistor;
	a second matching circuit connected to an output side of the transistor; and
	a metal insulator metal (MIM) capacitor having one end connected to a transmission line for the high-frequency signal extending from an input side of the first matching circuit to an output side of the second matching circuit, the MIM capacitor having another end grounded,
	wherein the MIM capacitor is included in any one or more of the first matching circuit and the second matching circuit, 
	wherein the MIM capacitor achieves impedance matching of a fundamental wave included in the high frequency signal with the transmission line, and forms a short-circuit point for a harmonic included in the high frequency signal at a connection point with the transmission line, and wherein the MIM capacitor includes a capacitor connected between a first open stub and a second open stub.    
2. (Original) The high-frequency amplifier according to claim 1, wherein
	the MIM capacitor includes: 
	an upper electrode having one end connected to the transmission line, and

	a length of the upper electrode is a quarter of a wavelength of the harmonic.

3. (Original) The high-frequency amplifier according to claim 2, wherein a length of the lower electrode is a quarter of a wavelength of a harmonic having a different order from the harmonic.

4. (Original) The high-frequency amplifier according to claim 1, wherein
	the MIM capacitor includes: 
	a lower electrode having one end connected to the transmission line, and
	an upper electrode grounded through a source via and facing the lower electrode, and
	a length of the lower electrode is a quarter of a wavelength of the harmonic.

5. (Original) The high-frequency amplifier according to claim 4, wherein 
	a length of the upper electrode is a quarter of a wavelength of a harmonic having a different order from the harmonic.

6. (Original) The high-frequency amplifier according to claim 1, wherein
	the MIM capacitor includes: 
	an upper electrode having one end connected to the transmission line,
	a lower electrode grounded through a source via and facing the upper electrode, and
	a conductor having one end connected to another end of the upper electrode, and
	a combined length of the upper electrode and the conductor is a quarter of a wavelength of the harmonic.

7. (Original) The high-frequency amplifier according to claim 6, wherein 
	a length of the lower electrode is a quarter of a wavelength of a harmonic having a different order from the harmonic.

8. (Original) The high-frequency amplifier according to claim 1, wherein
	the MIM capacitor includes: 
	a lower electrode having one end connected to the transmission line,
	an upper electrode grounded through a source via and facing the lower electrode, and

	a combined length of the lower electrode and the conductor is a quarter of a wavelength of the harmonic.

9. (Original) The high-frequency amplifier according to claim 8, wherein 
	a length of the upper electrode is a quarter of a wavelength of a harmonic having a different order from the harmonic.

10. (Previously Presented) The high-frequency amplifier according to claim 1, wherein 
	an operating frequency band in the transistor is a frequency band that does not include a harmonic frequency in which the short-circuit point is formed.

11. (Previously Presented) The high-frequency amplifier according to claim 2, wherein 
	an operating frequency band in the transistor is a frequency band that does not include a harmonic frequency in which the short-circuit point is formed.

12. (Previously Presented) The high-frequency amplifier according to claim 3, wherein 
	an operating frequency band in the transistor is a frequency band that does not include a harmonic frequency in which the short-circuit point is formed.

13. (Previously Presented) The high-frequency amplifier according to claim 4, wherein 
	an operating frequency band in the transistor is a frequency band that does not include a harmonic frequency in which the short-circuit point is formed.

14. (Previously Presented) The high-frequency amplifier according to claim 5, wherein 
	an operating frequency band in the transistor is a frequency band that does not include a harmonic frequency in which the short-circuit point is formed.

15. (Previously Presented) The high-frequency amplifier according to claim 6, wherein 
	an operating frequency band in the transistor is a frequency band that does not include a harmonic frequency in which the short-circuit point is formed.


	an operating frequency band in the transistor is a frequency band that does not include a harmonic frequency in which the short-circuit point is formed.

17. (Previously Presented) The high-frequency amplifier according to claim 8, wherein 
	an operating frequency band in the transistor is a frequency band that does not include a harmonic frequency in which the short-circuit point is formed.

18. (Previously Presented) The high-frequency amplifier according to claim 9, wherein 
	an operating frequency band in the transistor is a frequency band that does not include a harmonic frequency in which the short-circuit point is formed.

Reasons for Allowance
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the closest prior art of record, Tsai et al (Fig. 4) in view of Sugiura et al (Fig. 1) does not disclose the following limitation: the physical structure of the high frequency amplifier. 

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Henry Choe whose telephone number is (571) 272-1760.  
               /HENRY CHOE/              Primary Examiner, Art Unit 2843